THE Chief Justice
delivered the opinion of the Court.
It appears from the Record, that the specialty which is the foundation of the action, is payable to Wilson as agent, &c. and that the only express contract to pay, is to him, and not to his principal. Although a person cannot by virtue of a mere agency, maintain an action in his own name on a contract express or implied, yet if an obligation or promise be made to one calling him agent of another, He may maintain an action thereon in his own name. His styling himself agent in his writ and declaration is necessary only so far as is required in order to make the count correspond with the evidence. 1 Chitty’s Pl. 4 & 5. 10 John. 398. The Court below then, did not err in overruling the plea in abatement as to this matter.
On the second assignment, the defendant confesses Error, and therefore the Judgment must be reversed.